DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7, 10-12 and 15-20 are pending wherein claims 1 and 16 are amended and claims 8-9 and 13-14 are canceled. 

Status of Previous Rejections
	The previous rejection of claims 1-7, 10-12 and 15-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the Applicant’s amendments to claims 1 and 16 and the Applicant’s arguments. The previous rejection of claims 1-7, 10-12 and 15-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention is withdrawn in view of the Applicant’s amendment to claims 1 and 16. 

Allowable Subject Matter
Claims 1-7, 10-12 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art does not disclose or adequately suggest an austenitic alloy based on nickel, chromium and iron, and having a high aluminum content, for use at a given operating temperature between 900 and 1200⁰C, the alloy comprising 23 to 26 weight percent chromium, 30 to 60 weight percent nickel, 3.5 to 6 weight percent aluminum, 0.4 to 0.7 weight percent carbon, 0.05 to 0.3 7C3 higher than about 0.02 and a molar fraction of primary carbides of M23C6 lower than about 0.01 after solidification of the alloy, and wherein the alloy has less than 1% by volume of an intermetallic B2-NiAl phase and less than 1% by volume of an alpha prime chromium-rich phase, after subjecting the alloy to the operating temperature. The closest prior art to Von Richthofen et al. (CA ‘160) as evidenced by the ASM Specialty Handbook (pg. 302-304) disclosed a substantially similar alloy having 28 to 33 weight percent chromium, 2 to 6 weight percent aluminum, 0.4 to 0.6 weight percent carbon, 0 to 1 weight percent titanium, 0 to 1.5 weight percent niobium, 0 to 1 weight percent of cerium and yttrium, 0 to 2 weight percent silicon, 0 to 2 weight percent manganese, 0 to 1 weight percent tungsten, 15 to 25 weight percent iron and the balance nickel and while Von Richthofen et al. (CA ‘160) discloses heating samples to 1000⁰C during operation and not requiring the presence of intermetallic B2-NiAl and alpha prime chromium-rich phase. However, Von Richtofen et al. (CA ‘160) does not specify an overlapping content of chromium nor a molar fraction of primary carbides of M7C3 higher than about 0.02 and a molar fraction of primary carbides of M23C6 lower than about 0.01 after solidification.  

Claims 16-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 16, since the austenitic nickel alloy has been indicated as allowable and claims 16 to 20 are drawn to a method of making an allowable product, claims 16 to 20 would be allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759